AO 450 (SCD 04/2010) Judgment in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District of South Carolina


 PLANNED PARENTHOOD SOUTH ATLANTIC
   and JULIE EDWARDS, on her behalf and on
       behalf of all others similarly situated,                )
                                                               )
                          Plaintiffs
                                                               )
                        v.                                                    Civil Action No.      3:18-cv-02078-MGL
                                                               )
   JOSHUA BAKER, in his official capacity as                   )
  Director, South Carolina Department of Health
               and Human Services,
                          Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O declaratory judgment is entered in favor of the plaintiffs, Planned Parenthood South Atlantic and Julie Edwards, on
her behalf and on behalf of all others similarly situated, as Joshua Baker’s decision to terminate Planned Parenthood
South Atlantic from Medicaid violates the Medicaid Act and is void and of no effect.
O the defendant, Joshua Baker, in his official capacity as Director, South Carolina Department of Health and Human
Services, and his agents, employees, appointees, delegates, and successors shall be permanently enjoined from
terminating Planned Parenthood South Atlantic from Medicaid as a result of its provision of lawful abortion-related
services to Planned Parenthood South Atlantic clients.



This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Mary Geiger Lewis, US District Judge, presiding. The Court having heard
and granted the plaintiffs’ motion for summary judgment.



Date:       December 11, 2020                                                ROBIN L. BLUME, CLERK OF COURT


                                                                                            s/Charles L. Bruorton
                                                                                        Signature of Clerk or Deputy Clerk
